Citation Nr: 0210906	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.   Whether a rating decision of February 1996, which denied 
service connection for choroidal melanoma of the left eye, 
was clear and unmistakable error.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
choroidal melanoma of the left eye.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from January 1959 to 
October 1962, and from December 1964 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
that a February 1996 RO rating decision, which denied service 
connection for choroidal melanoma of the left eye, was based 
on clear and unmistakable error (CUE), and which denied a 
claim for service connection for choroidal melanoma of the 
left eye.  

In April 2002 the Board sent a letter to the appellant, 
notifying him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., had his authority to 
represent VA claimants revoked.  The appellant was notified 
that the Board could no longer recognize Mr. Stanley as his 
representative and advised the appellant of his 
representation choices.  The record reflects that the 
appellant has not responded to the Board's letter, and, is 
representing himself.

In June 2002, a videoconference hearing was held before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  In an unappealed decision, dated February 28, 1996, the 
RO denied the veteran's claim for service connection for 
choroidal melanoma of the left eye, based on a claim of 
exposure to ionizing radiation.  

2.   Subsequent to the RO's February 28, 1996 denial of the 
appellant's claim for service connection for choroidal 
melanoma of the left eye, regulations at 38 C.F.R. § 3.311, 
governing the law as it pertains to claims based on exposure 
to radiation, became effective.

3.  The preponderance of the evidence is against the claim 
that the veteran's choroidal melanoma of the left eye is 
related to his service.


CONCLUSIONS OF LAW

1.  The RO's February 28, 1996 rating decision, which denied 
service connection for choroidal melanoma of the left eye, 
was not clearly and unmistakably erroneous; that unappealed 
rating action is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991 
& Supp 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2002).  

2.  The appellant's current claim for service connection for 
choroidal melanoma of the left eye is a separate and distinct 
claim from the one denied in February 1996 on the basis of 
changed regulations, and the claim for service connection for 
choroidal melanoma of the left eye is reopened.  38 C.F.R. § 
3.103(a) (2002).  

3.  Choroidal melanoma of the left eye was not incurred in or 
aggravated by the veteran's active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

As an initial matter, the U.S. Court of Appeals for Veterans 
Claims (Court) has recently noted that the VCAA is not 
applicable to all cases.  Wensch v. Principi, No. 99-2210 
(U.S. Vet. App. Dec. 20, 2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issues on appeal include a CUE 
claim, which must be based on the record and law that existed 
at the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  The appellant has not 
argued that any additional development is required as to the 
CUE claim, and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  See Wensch, supra.  
Therefore, a remand for application of the VCAA is not 
required.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc) (VCAA not applicable to CUE claim).  

The other issue on appeal is a claim that new and material 
evidence has been presented to reopen a claim for service 
connection for choroidal melanoma of the left eye (in this 
decision, the Board has reopened the claim and denied it on 
the merits).  

The VCAA states that VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  

The appellant was notified in the RO's January 1999 decision 
that the criteria for service connection for choroidal 
melanoma of the left eye had been met.  That is the key issue 
in this case, and the rating decision, as well as the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
and the SSOC sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claim, or that might be pertinent to the basis for the denial 
of this claim.  The RO also requested and obtained VA and 
non-VA medical records, and has obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The veteran has been afforded two hearings.  
Finally, an etiological opinion has been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  CUE

In August 1995, the RO denied the veteran's claim for service 
connection for choroidal melanoma of the left eye, based on 
the theory of exposure to ionizing radiation during service.  
There was no appeal, and this decision became final.  See 
38 U.S.C.A. § 7105(c).  The veteran filed to reopen his 
claim, and in February 1996, the RO denied the claim.  A 
notice of disagreement was filed in March 1996, and a 
statement of the case was issued in March 1996.  However, a 
substantive appeal was not received, and the RO's February 
1996 decision became final.  Id.; see also 38 C.F.R. 
§§ 20.200, 20.202.    

In February 1998, the veteran filed a claim challenging the 
RO's "1996 decision" as CUE.  In January 1999, the RO 
denied the claim.  The veteran has appealed.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

The evidence of record at the time of the RO's February 1996 
decision included the veteran's service medical records, 
which showed that in April 1960 he was noted to have a number 
of symptoms, to include yellowish-appearing eyes.  The 
diagnosis was infectious hepatitis with jaundice.  In 
September 1962, he was treated for an inflamed eye.  The 
assessment was conjunctivitis.  An October 1962 examination 
report noted defective vision NCD (not considered disabling).  
A December 1966 examination report showed that his eyes were 
clinically evaluated as normal.  

The post-service medical evidence included private medical 
records which showed treatment for choroidal melanoma of the 
left eye.  Treatment included implantation of a radioactive 
plaque.  An October 1994 VA medical report which showed a 
mature cataract secondary to radiation for malignant melanoma 
OS (left eye).    

The claims file included an opinion from Barrett G. Haik, 
M.D., dated in August 1995, in which he stated, in pertinent 
part:

It is my opinion that low dose radiation 
exposure can stimulate the development of 
primary tumors in predisposed individuals 
later in life.  I am unsure as to whether 
or not [the veteran's] radiation exposure 
was directly related to his choroidal 
malignant melanoma however I can not rule 
out this possibility.

See also Dr. Haik's August 1995 statement (VA Form 21-4138) 
(stating that "Previous radiation exposure while in the 
armed services may have played a role in development of his 
choroidal malignant melanomas.").

Records from James H. Landers, M.D., included a June 1995 
opinion in which he stated:

It is my understanding that [the veteran] 
was involved in a nuclear arms testing 
program while in the service and he is 
interested as to whether this exposure 
could have caused his ocular lesion.  I 
really do not think we have the data in 
our literature to know whether radiation 
exposure is a contributing factor to the 
development of an ocular melanoma.  
Certainly there is data to suggest that 
irradiation exposure can cause certain 
cancers in the body, but the numbers are 
so infrequent and few and far between 
that I do not know of any study that 
currently correlates irradiation with the 
development of ocular tumors.  Also, 
because the numbers are so small, we 
cannot absolutely say that there is no 
contributing factor to this lesion 
secondary to irradiation.  

A February 1996 VA opthalmological examination report showed 
that a VA physician stated:

This patient has a choroidal melanoma of 
his left eye and has been treated with a 
radiation plaque.  He now has permanent 
loss of vision (no light perception) in 
his left eye.  Whether exposure to 
radiation is the cause can not be said or 
ruled out.  See letters of Dr. Landers 
and Dr. Barrett Haik, who are 
specialist[s] in this area. 

In summary, the claimed condition was not shown until 1991, 
approximately 25 years after separation from service, and the 
medical opinions in the claims file at the time were all 
equivocal and inconclusive.  Specifically, the statements of 
the VA physician, Dr. Landers and Dr. Haik, to the extent 
that they acknowledged a possible connection, were highly 
speculative.  None of them included citations to any clinical 
findings in service or thereafter, or to clinical studies, 
and none of the examiners stated that they had reviewed the 
veteran's C-file.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Therefore, the RO had a rational basis for its decision.  See 
Crippen v. Brown , 9 Vet. App. 412, 422 (1996) (citing Butts 
v. Brown, 5 Vet. App. 532, 539 (1993)).  Therefore, the 
evidence does not show that there was an "undebatable" error, 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  The Board therefore 
finds that the RO's February 1996 decision was not clearly 
and unmistakably erroneous, and that the veteran's claim must 
be denied.  38 C.F.R. § 3.105(a).  

In reaching this decision, the Board has considered the 
veteran's argument that his choroidal melanoma of the left 
eye was a type of skin cancer, and that it should have been 
presumed to be related to radiation exposure.  See 
appellant's representative's letter, received in February 
1998, (citing 38 C.F.R. § 3.311(b)(2)(vii), (b)(s)(iv)).  
However, in this case, the veteran is shown to have choroidal 
melanoma of the left eye.  Choroidal melanoma of the left eye 
is not, by its terms, skin cancer, and was not therefore a 
presumptively radiogenic disease under the applicable 
regulations.  See 38 C.F.R. § 3.311(b)(2), (3) (1995).  The 
Board further points out that at the time of the RO's 
decision, there was no competent evidence of record stating 
that the veteran had skin cancer.  In this regard, an article 
submitted by the veteran, reportedly from Merck's, states 
that a malignant melanoma is "A malignant melanocytic tumor 
arising in a pigmented area: skin, mucous membranes, eyes and 
CNS (central nervous system)."  However, this does not show 
that melanoma of the eye is considered to be skin cancer.  
Rather, it merely indicates that melanomas may occur in the 
eyes.  Given the foregoing, the RO's determination that it 
had not been shown that the veteran's choroidal melanoma of 
the left eye was a radiogenic disease cannot be said to be 
erroneous.  The Board further notes that a radiogenic disease 
not having been established, no further development was 
required, and there is no basis to find that a grave 
procedural error had been committed.  See Hayre v. West, 188 
F. 3d 1327, 1332-1333 (Fed. Cir. 1999).  In addition, even 
assuming arguendo that the veteran's condition had been shown 
to be a radiogenic disease, any subsequent failure to develop 
the claim would have been harmless error.  Specifically, it 
is well established that a breach of the duty to assist 
cannot form a basis for a claim of CUE, Roberson v. Principi, 
251 F.3d 1378, (Fed. Cir. 2001), and the Court has held that 
the failure to address a specific regulatory provision 
involves harmless error unless the outcome would have been 
manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In this case, the evidence does not show the outcome 
would have been manifestly different but for the error.  


III.  New and Material

As previously stated, in February 1996, the RO denied a claim 
of entitlement to service connection for choroidal melanoma 
of the left eye.  There was no appeal, and that decision 
became final.  See 38 U.S.C.A. § 7105(c).  In part II of this 
decision, supra, the Board has determined that the RO's 
decision was not CUE.    

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

Subsequent to the RO's February 1996 decision, medical 
evidence was received which was apparently construed as an 
application to reopen the claim for choroidal melanoma of the 
left eye.  In January 1999, the RO denied the claim on the 
merits.  

Despite the RO's denial of the claim on the merits, the Board 
must consider whether new and material evidence has been 
submitted.  Barnett v. Brown , 83 F.3d 1380 (Fed. Cir. 1996).  

When a provision of law or regulation creates a new basis of 
entitlement to veterans' benefits through the liberalization 
of the requirements for entitlement to benefits, a claim 
under the new law is a claim separate and distinct from the 
claim previously denied prior to the liberalizing law or 
regulation.  See Spencer v. Brown, 4 Vet. App. 283 (1993); 
aff'd 17 F. 3d 368 (Fed. Cir. 1994).  In this case, the 
veteran is shown to have choroidal melanoma of the left eye.  
Subsequent to the RO's February 1996 decision, liberalizing 
laws and regulations were enacted governing claims based on 
exposure to radiation during service.  See 63 Fed. Reg. 
50,993-50,995 (1998).  These changes included treating "Any 
other cancer" as a radiogenic disease.  See 38 C.F.R. § 
3.311(b)(2)(xxiv).  The appellant is therefore considered to 
have filed a new claim, and the Board finds that he is 
entitled to have his claim for service connection for 
choroidal melanoma of the left eye reopened and decided 
following a de novo review of the evidence.  See Spencer, 
supra.


IV.  Service Connection

The Board's discussion of the veteran's service medical 
records, and the post-service medical evidence, discussed in 
part II, supra, is incorporated herein.

The veteran argues that he has choroidal melanoma of the left 
eye as a result in participation in nuclear testing.  He 
argues the following: the film badges used during service 
were often inaccurate; his first wife suffered a miscarriage 
shortly 

after his separation from service; he has two children (one 
from each of his two wives) with physical deformities; and he 
has prostate cancer.  Finally, he argues that neither his 
family history, nor either of his wives' families' histories, 
includes any kind of physical defects.  
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including tumors, may be presumed to have 
been incurred during service if they are manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Special provisions govern claims for service connection for 
disabilities related to exposure to radiation.  See 38 C.F.R. 
§§ 3.307, 3.309, 3.311.  With regard to the requirements set 
forth in 38 C.F.R. § 3.311, this case has involved 
development which is summarized as follows: In June 1998, the 
RO sent a request to the Defense Threat Reduction Agency 
(DTRA), requesting a dose estimate of exposure to ionizing 
radiation.  In October 1998, a reply was receive from the 
DTRA, in which the agency stated that it has been determined 
that the veteran had participated in Operation DOMINIC I, 
1962 (DNA 6040F),  The report noted that the veteran had been 
a machinist's mate third class aboard the U.S.S. Halsey 
Powell, and that his duties did not typically involve 
activities with the potential for exposure to radiation.  The 
veteran's film badge was of record, and it had a reading of 
0.222 roentgens (R).  The report's external dose summary for 
neutron radiation was 0.00 rem, and for gamma radiation was 
0.0 rem, with an 0.3  rem upper bound, based on his film 
badge.  See also Department of Energy "radiation exposure 
history," received in July 1998 (showing whole body gamma 
MREM value of 222).  In February 1999, the RO sent a letter 
to VA's Director, Compensation and Pension Service (C&P) and 
requested an opinion as to the relationship between the 
veteran's inservice exposure to radiation and his cancer.  In 
March 1999, C&P routed the RO's request to the Undersecretary 
for Health.  See 38 C.F.R. § 3.311(b), (c).  

In an opinion, dated in March 1999, the RO received a reply 
from Dr. Susan H. Mather, M.D., Chief Public Health and 
Environmental Hazards Officer.  Citing to a recent medical 
report, Dr. Mather stated:

The CIRRPC Science Panel Report Number 6, 
1988, does not provide screening doses 
for malignant melanomas.  The risk of 
malignant melanomas from exposure to 
ionizing radiation is not clear.  Some 
clinical studies suggest that high 
radiation-therapy doses may cause 
melanomas of the skin (citations 
omitted).  However, national and 
international publications on radiation 
risk do not give explicit risk factors 
for radiation-induced malignant melanomas 
or state that the association is 
equivocal.  These reports are based on 
large epidemiological studies (citations 
omitted).  

While a number of factors including 
radioactive substances have been 
associated with ocular melanomas, the 
specific causes of this malignancy are 
unknown (citation omitted).  

In light of the above, in our opinion it 
is unlikely that the veteran's choroidal 
melanoma of the eye can be attributed to 
exposure to ionizing radiation in 
service. 

In a letter, dated in June 1999, the Director, C&P, reviewed 
the Dr. Mather's opinion and stated, "As a result of this 
opinion, and following review of the evidence in its 
entirety, it is our opinion that there is no reasonable 
possibility that the veteran's disability was the result of 
such exposure."

The veteran's claim for service connection is based on the 
theory that his choroidal melanoma of the left eye is the 
result of exposure to ionizing radiation during service.  In  
Rucker v. Brown, 10 Vet. App. 67 (1997),  the Court stated:

Service connection for cancer which is 
claimed to be attributable to ionizing 
radiation exposure during service can be 
accomplished in three different ways.  
First, there are 15 types of cancer which 
will be presumptively service connected.  
38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected 
provided that certain conditions 
specified in that regulation are met.  
Third, direct service connection can be 
established by "show[ing] that the 
disease or malady was incurred during or 
aggravated by service," a task which 
"includes the difficult burden of tracing 
causation to a condition or event during 
service.

Rucker, 10 Vet. App. at 71 (citing Ramey v. Brown , 9 Vet. 
App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).

Taking each of these three methods of establishing service 
connection for residuals of exposure to ionizing radiation in 
turn, qualification under the presumptive provision of 38 
U.S.C.A. § 1112(c) occurs when the veteran suffers from one 
of the listed cancers, and establishes his participation in a 
"radiation risk activity", defined as: (i) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, (ii) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, 
(iii) Internment as prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which (as determined by the Secretary) 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans described in clause (ii) of 
this subparagraph.  Rucker, 10 Vet. App. at 71 (citing 38 
U.S.C.A. § 1112(c)(4)(B)).  


The veteran has been diagnosed with choroidal melanoma, which 
is not included in the list of "presumptive" radiogenic 
diseases.  See 38 U.S.C.A. § 1112 (c)(2)(A-P).  Accordingly, 
the veteran may not establish service connection for the 
claimed disability under 38 U.S.C.A. § 1112.  See Rucker, 10 
Vet. App. at 71.

Second, under 38 C.F.R. § 3.311(b)(2)(xxiv) choroidal 
melanoma is considered  a "radiogenic disease."  Therefore, 
the veteran's records were forwarded for a dose estimate.  
See 38 C.F.R. § 3.311(a)(1), (a)(2)(ii).  Furthermore, as the 
veteran's choroidal melanoma is shown to have become manifest 
five years or more after exposure, see 38 C.F.R. 
§ 3.311(b)(5)(iv), an opinion on the etiology of the 
veteran's cancer was requested from the Under Secretary for 
Benefits.  See 38 C.F.R. § 3.311(b)(1)(iii).  The request was 
forwarded to the VA Chief Public Health and Environmental 
Hazards Officer.  In a March 1999 letter, that officer 
determined that it was unlikely that the veteran's choroidal 
melanoma could be attributed to exposure to ionizing 
radiation during service, and in a June 1999 letter the 
Director, C&P, determined that there is no reasonable 
possibility that the veteran's choroidal melanoma was the 
result of inservice radiation exposure.  

Other evidence for consideration includes the previously 
discussed August 1995 opinion of Dr. Haik (to include 
treatment reports dated between 1992 and 1995), see also Dr. 
Haik's August 1995 statement (VA Form 21-4138) (stating that 
"Previous radiation exposure while in the armed services may 
have played a role in development of this choroidal malignant 
melanomas."), as well as the previously discussed February 
1996 opinion from a VA physician and the June 1995 opinion of 
Dr. Landers.

The opinions of the VA physician, Dr. Haik and Dr. Landers 
are equivocal in their terms, and they are all unaccompanied 
by a rationalized explanation or citation to clinical 
findings or studies.  Any probative value of these opinions 
is further reduced by the fact that the examiners did not 
state that they had reviewed the 

veteran's DTRA dose estimates, or the veteran's Hilkert 
factors (discussed infra).  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that service connection under 38 C.F.R. § 3.311 is not 
established.  See Davis v. Brown, 10 Vet. App. 209, 212 
(1997).

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; he was about 21 years of 
age during the claimed radiation exposure; the medical 
evidence indicates that the veteran had a radioactive plaque 
inserted in 1991; the medical evidence does not indicate that 
the veteran has a family history of cancer that includes a 
brother who died of leukemia; the veteran reported that he 
had smoked about one pack of cigarettes per day (duration 
unknown); the veteran's first diagnosis of cancer comes 
approximately 25 years after service, at approximately age 
50; and there is no verified record of post-service exposure 
to carcinogens.  The Board has also noted the dose estimates 
previously discussed.  The Board finds that this evidence, 
when considered together with the other evidence of record, 
does not warrant service connection.  In particular, the 
Board notes that in contrast to the opinions of the VA 
physician, Dr. Haik and Dr. Landers, Dr. Mather's opinion was 
clearly based on a review of the veteran's DTRA dose 
estimates, and the veteran's Hilkert factors.  See C&P letter 
to Under Secretary for Health, dated in February 1999.  
Accordingly, service connection under 38 C.F.R. § 3.311 is 
not warranted.

Finally, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection for cancer can be pursued 
under the general VA compensation entitlement system.  Id. at 
1043.  In this regard, there is no competent evidence which 
shows that the veteran's choroidal melanoma of the left eye 
was incurred during service, see 38 C.F.R. §§ 3.303, or that 
it was manifested to a compensable degree within one year of 
separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  
As previously stated, the first medical evidence of skin 
cancer is dated in 1991, at which time the 

veteran was about age 50.  This evidence comes approximately 
25 years after service, and this lengthy period without 
treatment weighs heavily against the claim.  Maxson.  In 
addition, the Board finds that the previously discussed 
evidence warrants the conclusion that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for choroidal melanoma of the left eye due to 
radiation exposure during service.  Accordingly, the claim of 
entitlement to service connection for choroidal melanoma of 
the left eye must be denied.

Finally, to whatever extent the veteran's statements may be 
construed as seeking service connection for choroidal 
melanoma of the left eye, his statements do not provide a 
sufficient basis for a grant of service connection.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for choroidal melanoma of the left eye 
must be denied. 

In reaching this decision, the Board acknowledges that the 
claims files contain a number of articles concerning melanoma 
and skin cancer.  These articles include an article from the 
American Cancer Society which indicates that exposure to 
ionizing radiation may damage DNA, which may result in 
cancer, and an article from John W. Gofman, M.D., which 
states that "there is no safe dose or dose-rate of ionizing 
radiation with respect to induction of human cancer."  Under 
some circumstances, an accepted medical treatise may be used 
to establish the required diagnosis or nexus.  See e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that 
medical treatises can serve as the requisite evidence of 
nexus).  However, these articles are general in nature, and 
they do not discuss generic relationships with such a 
"degree of certainty" that they place the evidence in 
equipoise, even when considered with the other evidence of 
record, based upon objective facts rather than on 
unsubstantiated medical opinion.  See e.g., Sacks v. West, 11 
Vet. App. 314 (1998).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The RO's February 28, 1996 rating decision, which denied 
service connection for choroidal melanoma of the left eye, 
was not clearly and unmistakably erroneous.

Service connection for choroidal melanoma of the left eye is 
denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

